DETAILED ACTION
This Office action is in response to the application filed on 24 February 2022.
Claims 1-4 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 3, 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over amended claims 14-15, 24, 28 of U.S. Patent No. 11,297,578 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found over claims 14-15, 24, 28 of U.S. Patent No. 11,297,578 B2.
Claims 1-2, 3, 4 in the instant application are much broader than claims 14-15, 24, 28 in US Patent Application No. 11,297,578 B2, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAM et al. US 2019/0089499 A1.
As to claim 1, NAM discloses substantially the invention as claimed, including a wireless terminal (Figure 1, 3, 7, 15, the scheduled entity or UE 106, 306, 502, 1500) that performs radio communication with a radio base station (Figure 1, 3, 7, 12, the scheduling entity or gNB or eNB 108, 302, 504, 1200) including a plurality of base station antenna devices (the antennas 304), the wireless terminal comprising:
a terminal antenna device (Figure 3, an antennas 308) to generate terminal transmission beams (candidate transmit beams), and transmit signals to the radio base station by using the terminal transmission beams (Figures 1, 7, 11, 15 and associated text);
a processor (Figure 15, the processor 1504), and
a memory (Figure 15, the memory 1505) to store a program which, when executed by the processor, performs operations of:
generating measurement signals (Beam Measurement Report (BMR) signals 560) which are the signals for measurement of reception quality at the radio base station (Figures 7, 11, each UE 502 generates and transmits a respective BMR report signal to the BS 504, [95]-[97], [103]-[104]),
receiving control information from the base station (Figures 7, 8, 11, the respective UE 502 may receive information (e.g., control information and/or user data traffic or group common control information in figure 8) from the BS 504 with the highest gain, [87], [95]-[97], [103]), the control information indicating association between at least some of the terminal transmission beams and the base station antenna devices of the radio base station based on the measurement signals (Figures 1, 7, 11, 15 and associated text; for broadcast control information, a spatial Quasi-Colocation (QCL) relationship or association between each of the reference signals 521-528 and resources (e.g., PDCCH time-frequency resources) utilized for broadcasting control information may be pre-configured or pre-determined by the network, e.g., the BS 504, [87]-[90]),
determining (comparing and selecting) transmission power of the terminal transmission beams on the basis of an instruction (broadcasting the control information  from the radio base station in units of groups corresponding to the control information) (Figures 1, 7, 11, 15 and associated text, comparing and selecting the one or more candidate beams that corresponds to the greatest, highest or best value, [87]-[90]).
As to claim 2, NAM discloses, wherein the processor generates the measurement signal on the basis of an instruction (a scheduling, an assignment) from the radio base station, and the terminal antenna device generates terminal transmission beams (candidate transmit beams) on the basis of the instruction from the processor, and transmits the measurement signal to the radio base station (Figures 1, 7, 11, 15 and associated text, [87]-[90], [95]-97], [103]-104]).
Claim 3 corresponds to the control circuit of the wireless terminal claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 as shown above.
Claim 4 corresponds to the non-transitory program storage medium claim of claim 1; therefore, it is rejected under the same rationale as in claim 1 as shown above.
The prior art cited in this Office action is:  NAM et al. US 2019/0089499 A1.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAI V NGUYEN/Primary Examiner, Art Unit 2649